 
Exhibit 10.4
 

AMENDMENT TO
EMPLOYMENT AGREEMENT
 
AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of December 15, 2008
(“Amendment Effective Date”) among Krispy Kreme Doughnut Corporation, a North
Carolina Corporation (“KKDC”), Krispy Kreme Doughnuts, Inc., a North Carolina
Corporation (the “Company” and together with KKDC, the “Companies”) and Jeffrey
B. Welch (the “Executive”).
 
WHEREAS, the Companies and the Executive are parties to an Employment Agreement
dated as of November 7, 2007 (the “Agreement”);
 
WHEREAS, the Companies and the Executive wish to amend the Agreement as set
forth herein in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Companies and the Executive hereby agree as follows:
 
1. The definition of “Change in Control” in Section 1.01 of the Agreement is
amended by adding the following sentence to the end thereof:
 
“provided, however, that an event will be treated as a “Change in Control” for
purposes of this Agreement only if it is also a “change in control event” (as
defined in Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company.”
 
2. Section 5.03 is amended to read in its entirety as follows:
 
“Termination for Good Reason or Without Cause. Except as otherwise set forth in
Section 5.09 below, if the Employment Period shall be terminated (a) by the
Executive for Good Reason, or (b) by the Companies not for Cause, provided the
Executive has executed, on or before the date that is fifty (50) days following
the date of his termination of employment, an irrevocable (except to the extent
required by law to be revocable) general release of claims in the form attached
hereto as Exhibit A, and does not revoke such release prior to the end of the
seven day statutory revocation period, the Executive shall be entitled solely to
the following: (i) Base Salary through the Date of Termination, paid on the
Companies’ normal payroll payment date; (ii) an amount equal to one times the
Base Salary, provided that, the Executive shall be entitled to any unpaid
amounts only if the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01 or 9 below; (iii) a bonus for the year
of termination of employment equal to the Executive’s target annual bonus for
such year pro rated for the number of full months during the bonus year prior to
such termination of employment, to be paid, subject to Section 13.14 below, 60
days following such termination of employment; and (iv) medical benefits as
provided in Section 5.05 below. The Executive’s entitlements under any other
benefit plan or program shall be as determined thereunder, except that
duplicative severance benefits shall not be payable under any other plan or
program. Amounts described in clause (ii) above will be paid, subject to Section
13.14 below, in
 

 
 

--------------------------------------------------------------------------------

 

twelve (12) equal installments, the first two (2) of which shall be paid on the
date that is two (2) months following the Date of Termination and the next ten
(10) of which will be paid in ten (10) equal monthly installments commencing on
the date that is three (3) months following the Date of Termination and
continuing on each of the next nine (9) monthly anniversaries of the Date of
Termination.  In addition, promptly following any such termination, the
Executive shall be reimbursed for all Reimbursable Expenses incurred by the
Executive prior to such termination.”
 
3. Section 5.07 is amended to read in its entirety as follows:
 
“Date of Termination. “Date of Termination” shall mean (a) if the Employment
Period is terminated as a result of a Permanent Disability, five days after a
Notice of Termination is given, (b) if the Employment Period is terminated as a
result of his death, on the date of his death, (c) if the Employment Period
terminates due to expiration of the term of this Agreement, the date the term
expires, and (d) if the Employment Period is terminated for any other reason,
the later of the date of the Notice of Termination and the end of any applicable
correction period.”
 
4. Section 5.09 of the Agreement shall be amended to read in its entirety as
follows:
 
“Termination for Good Reason or Without Cause Following a Change in Control.  If
the Employment Period shall be terminated within two years after a Change in
Control (a) by the Executive for Good Reason, or (b) by the Companies not for
Cause, then Executive’s compensation and benefits upon termination shall be
governed by this Section 5.09 instead of the provisions of Section 5.03 above,
and, provided the Executive has executed, on or before the date that is fifty
(50) days following the date of his termination of employment, an irrevocable
(except to the extent required by law to be revocable) general release of claims
in the form attached hereto as Exhibit A, and does not revoke such release prior
to the end of the seven day statutory revocation period, the Executive shall be
entitled solely to the following: (i) Base Salary through the Date of
Termination, paid on the Companies’ normal payroll payment date; (ii) an amount
equal to 1.25 times the sum of his Base Salary and his target annual bonus for
the year of termination, provided that, the Executive shall be entitled to any
unpaid amounts only if the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01 or 9 below; (iii) a bonus for the year
of termination of employment equal to the Executive’s target annual bonus for
such year pro rated for the number of full months during the bonus year prior to
such termination of employment; and (iv) medical benefits as provided in Section
5.05. The Executive’s entitlements under any other benefit plan or program shall
be as determined thereunder, except that duplicative severance benefits shall
not be payable under any other plan or program.   In addition, promptly
following any such termination, the Executive shall be reimbursed for all
Reimbursable Expenses incurred by the Executive prior to such termination.  The
amounts due under clauses (ii) and (iii) of this Section 5.09 shall be paid,
subject to Section 13.14 below, 60 days following such termination of
employment.”
 

 
-2-

--------------------------------------------------------------------------------

 



 
5. The fourth sentence of Section 9.01 shall be amended to read in its entirety
as follows:
 
“Notwithstanding the foregoing, if the Executive’s termination of employment
occurs at the end of the Employment Period due to the Companies giving written
notice after the fifth anniversary of the Effective Date pursuant to Section
5.01 of its intention not to extend the Employment Period, this Section 9.01
will only apply if the Companies elect and agree in writing to pay the Executive
his Base Salary and his annual target bonus in effect for the year during which
his employment is terminated for an additional one-year period following the
termination of employment, such amount to be paid, subject to Section 13.14
below, in twelve (12) equal installments, the first two (2) of which shall be
paid on the date that is two (2) months following the date of the Executive’s
“separation from service” with the Companies (as defined in Section 5.10 above)
and the next ten (10) of which will be paid in ten (10) equal monthly
installments commencing on the date that is three (3) months following such date
and continuing on each of the next nine (9) monthly anniversaries of such date;
provided, however, that if such termination of employment is within two years
after a Change in Control, such amount shall instead be paid, subject to Section
13.14 below, 60 days following the Executive’s “separation from service” with
the Companies.”
 
6. The Agreement shall be amended by adding the following Section 12.05:
 
“SECTION 12.05.        Anything in this Agreement to the contrary
notwithstanding, in no event shall any payment by the Company pursuant to this
Article 12 be made later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which he remits the related taxes.”
 
7. Section 13.01 shall be amended by adding the following to the end thereof:
 
“Following the final determination of the dispute in which, based on the outcome
of the dispute, the Executive is, in accordance with this Section 13.01,
entitled to have his costs borne by the Companies, the Companies shall pay all
such reasonable costs within ten (10) days following written demand therefor
(supported by documentation of such costs) by the Executive, and the Executive
shall make such written demand within sixty (60) days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the costs are incurred.  Notwithstanding the foregoing, in the
event a final determination of the dispute has not been made by December 20 of
the year following the calendar year in which the costs are incurred, the
Companies shall, within ten (10) days after such December 20, reimburse such
reasonable costs (supported by documentation of such costs) incurred in the
prior taxable year; provided, however, that the Executive shall return such
amounts to the Companies within ten (10) business days following the final
determination if (x) in the case of an arbitration prior to a Change in Control,
the Executive does not prevail on a majority of the material issues in the
dispute,
 

 
-3-

--------------------------------------------------------------------------------

 

or (y) in the case of an arbitration after a Change in Control, the Executive
does not prevail on at least one material issue in the dispute.  The amount of
any costs eligible for payment under this Section 13.01 during a calendar year
will not affect the amount of any costs eligible for payment under this Section
13.01 in any other taxable year.”
 
8. Section 13.14 of the Agreement shall be amended to read in its entirety as
follows:
 
“(a)           It is intended that this Agreement will comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent.  If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably
possible.  No action or failure to act pursuant to this Section 13.14 shall
subject the Companies to any claim, liability, or expense, and the Companies
shall not have any obligation to indemnify or otherwise protect the Executive
from the obligation to pay any taxes, interest or penalties pursuant to Section
409A of the Code.
 
(b)           Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Companies to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service,” or (ii) the date of the
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 13.14
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to Executive’s “termination of employment” (and corollary
terms, including end of the Employment Period) with the Companies shall be
construed to refer to Executive’s “separation from service” (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Companies.
 
(c)           With respect to any reimbursement or in-kind benefit arrangements
of the Companies and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits
 

 
-4-

--------------------------------------------------------------------------------

 

provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.  Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within thirty (30) days after termination of employment”), the actual date
of payment within the specified period shall be within the sole discretion of
the Companies.  Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.”
 
9. Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.
 
10. All questions concerning the construction, validity and interpretation of
this Amendment and the Agreement shall be construed and governed in accordance
with the laws of the state of North Carolina, without regard to principles of
conflict of laws.
 
11. This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
of which counterparts taken together will constitute one and the same agreement.
 

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
   
By:  /s/ Douglas R. Muir
Printed Name: Douglas R. Muir
Title: Chief Financial Officer
   
KRISPY KREME DOUGHNUTS, INC.
   
By:  /s/ James H. Morgan
Printed Name: James H. Morgan
Title: Chief Executive Officer
   
/s/ Jeffrey B. Welch
Jeffrey B. Welch



 
 
-6-
